DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-14 are objected to because of the following reasons: it’s unclear to Examiner how these dependent claims further limit the independent claims since they simply repeat the subject matters of the independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 15 recites: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 12.
Claim 16 recites: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 13.
Claim 17 recites: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 14.
Computer program per se is non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US 2005/0239465.

For claim 1. Lee teaches: A network node, (Lee, fig 1-2, paragraph 31-48, serving base station) comprising: processing circuitry (Lee, paragraph 51-52) configured to: 
obtain information related to a communication session of a user equipment, comprising: an identity reference of the user equipment; and an identity reference of the communication session; (Lee, fig 1-2, paragraph 31-48, serving base station had to obtain MSS identifier (an identity reference of the user equipment) and SFID (an identity reference of the communication session) in order to transmit HO-pre-notification which contains MSS identifier and SFID as clearly show in table 2 and discussed in paragraph 34)
determine a target serving cell of the user equipment; and provide the obtained information and an identity reference of the determined target serving cell to a prediction function network node, (Lee, fig 1, paragraph 31-36, “While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; also see fig 2, paragraph 37-48, “The serving base station 22 then transmits a handover request pre-notification message (HO-pre-notification) to notify target base stations 23 and 24 (BS #2 and BS #3, respectively) that there exists the mobile subscriber station 21 requesting the handover (steps S203 and S204).”; table 2 clearly show HO-pre-notification contain MSS identifier and SFID; implicit that HO-pre-notification contains identity of target base station since it is sent to target base station; please notes the claim language doesn’t state that a prediction function network node is different from target serving cell)
thereby enabling the prediction function network node to determine a new Quality of Service of the communication session of the user equipment when being served by the determined target serving cell. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 2. Lee discloses all the limitations of claim 1, and Lee further teaches: wherein the network node is associated with a source serving cell of the user equipment, (Lee, fig 1-2, paragraph 31-48, serving base station) the source service cell being configured to obtain information related to the communication session of the user equipment, the information related to the communication session including an indication of the capability of the user equipment to maintain at least two Quality of Service profiles; (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service.”; QoS parameters is QoS profiles; multiple QoS parameters indicates the capability of the user equipment to maintain at least two QoS parameters)
and wherein the source serving cell is configured to provide, to the determined target serving cell, information concerning the indication of the capability of the user equipment to maintain at least two Quality of Service profiles. (Lee, fig 1-2, paragraph 31-48, “Once providing an application service to the mobile subscriber station 11 (step S105), the serving base station 12 transmits information regarding admitted service flows to target base stations (BS #2) 13 (step S106). In doing so, the QoS parameter values for the service flows can be periodically provided to the target base stations 13.”)

For claim 3. Lee discloses all the limitations of claim 1, and Lee further teaches: wherein the network node is associated with a target serving cell of the user equipment, (Lee, fig 1-2, paragraph 31-48, “Once providing an application service to the mobile subscriber station 11 (step S105), the serving base station 12 transmits information regarding admitted service flows to target base stations (BS #2) 13 (step S106). In doing so, the QoS parameter values for the service flows can be periodically provided to the target base stations 13.”; serving base station is clearly associated with target base stations since it periodically communicated with the target base stations) which is configured to: obtain information related to the communication session of the user equipment, the information related to the communication session including predictive-Quality of Service support capability of the user equipment; (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service.”; QoS parameters is predictive-Quality of Service support capability of the user equipment since base station can assume (predict) that MSS supports QoS when base station receives QoS parameters) and provide an identity reference of the target serving cell to the prediction function network node when the communication session of the user equipment requires predictive-Quality of Service support. (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service… Once providing an application service to the mobile subscriber station 11 (step S105), the serving base station 12 transmits information regarding admitted service flows to target base stations (BS #2) 13 (step S106). In doing so, the QoS parameter values for the service flows can be periodically provided to the target base stations 13.”; implicit that information regarding admitted service flows contain identity reference of the target serving cell since such information is transmitted to target base station)

For claim 4. Lee discloses all the limitations of claim 1, and Lee further teaches: wherein the processing circuitry is further configured to: provide the obtained information comprising the predictive-Quality of Service support capability of the user equipment to the prediction function network node at a time of the establishment of the communication session of the user equipment. (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service… Once providing an application service to the mobile subscriber station 11 (step S105), the serving base station 12 transmits information regarding admitted service flows to target base stations (BS #2) 13 (step S106). In doing so, the QoS parameter values for the service flows can be periodically provided to the target base stations 13.”; QoS parameters is predictive-Quality of Service support capability of the user equipment since base station can assume (predict) that MSS supports QoS when base station receives QoS parameters)

For claim 5. Lee teaches: A prediction function network node, (Lee, fig 1-2, paragraph 31-48, target base station) comprising: processing circuitry (Lee, paragraph 51-52) configured to:
obtain information from a network node and related to a communication session of a user equipment, the information comprising: an identity reference of the user equipment; an identity reference of the communication session; predictive-Quality of Service support capability of the user equipment; and an identity reference of a target serving cell of the user equipment; (Lee, fig 1, paragraph 31-36, “While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; also see fig 2, paragraph 37-48, “The serving base station 22 then transmits a handover request pre-notification message (HO-pre-notification) to notify target base stations 23 and 24 (BS #2 and BS #3, respectively) that there exists the mobile subscriber station 21 requesting the handover (steps S203 and S204)… In the present invention, parameters associated with a QoS corresponding to each admitted service flow and values corresponding to the parameters are transmitted using the handover request pre-notification message (HO-pre-notification) transmitted during handover from the serving base station 22 to the target base stations 23 and 44. In other words, the handover request pre-notification message (HO-pre-notification) includes the QoS parameters and the values corresponding to the parameters.”; table 2 clearly show HO-pre-notification contain MSS identifier and SFID; implicit that HO-pre-notification contains identity of target base station since it is sent to target base station; QoS parameters is predictive-Quality of Service support capability of the user equipment since base station can assume (predict) that MSS supports QoS when base station receives QoS parameters; please notes the claim language doesn’t state that a prediction function network node is different from target serving cell; also please notes )
and determine, based on the obtained information, a new Quality of Service of the communication session of the user equipment when being served by the target serving cell. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 6. Lee discloses all the limitations of claim 5, and Lee further teaches: wherein the processing circuitry is further configured to: obtain additional information associated with the target serving cell of the user equipment, the additional information having potential to affect the Quality of Service of the communication session of the user equipment when being served by the target serving cell; and determine, further based on the additional obtained information, the new Quality of Service of the communication session. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 7. Lee discloses all the limitations of claim 5, and Lee further teaches: the obtained information further comprising an indication of a capability of the user equipment to maintain at least two Quality of Service profiles; (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service… Once providing an application service to the mobile subscriber station 11 (step S105), the serving base station 12 transmits information regarding admitted service flows to target base stations (BS #2) 13 (step S106). In doing so, the QoS parameter values for the service flows can be periodically provided to the target base stations 13. While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; QoS parameters is QoS profiles; multiple QoS parameters indicates the capability of the user equipment to maintain at least two QoS parameters)
wherein the processing circuitry is configured to determine, based further on the indication of the capability of the user equipment to maintain at least two Quality of Service profiles, the new Quality of Service of the communication session. (Lee, fig 1-2, paragraph 31-48, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”)

For claim 8. Lee discloses all the limitations of claim 5, and Lee further teaches: wherein the processing circuitry is further configured to provide, to the user equipment, information concerning the determined new Quality of Service of the communication session of the user equipment. (Lee, fig 1-2, paragraph 31-48, “Subsequently, the serving base station 12 having received the handover pre-notification response messages (HO-pre-notification-response- ) from the target stations 13, respectively transmits the information regarding the service levels that can be provided by the target base stations 13 to the mobile subscriber station 11 (step S110).”)

For claim 12. Lee discloses all the limitations of claim 1, and Lee further teaches: A method performed by the network node according to claim 1, (Lee, fig 1-2, paragraph 31-48) the method comprising: obtaining information related to a communication session of a user equipment, the information including: an identity reference of the user equipment; and an identity reference of the communication session; (Lee, fig 1-2, paragraph 31-48, serving base station had to obtain MSS identifier (an identity reference of the user equipment) and SFID (an identity reference of the communication session) in order to transmit HO-pre-notification which contains MSS identifier and SFID as clearly show in table 2 and discussed in paragraph 34)
determining a target serving cell of the user equipment; and providing the obtained information and an identity reference of the determined target serving cell to a prediction function network node, (Lee, fig 1, paragraph 31-36, “While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; also see fig 2, paragraph 37-48, “The serving base station 22 then transmits a handover request pre-notification message (HO-pre-notification) to notify target base stations 23 and 24 (BS #2 and BS #3, respectively) that there exists the mobile subscriber station 21 requesting the handover (steps S203 and S204).”; table 2 clearly show HO-pre-notification contain MSS identifier and SFID; implicit that HO-pre-notification contains identity of target base station since it is sent to target base station; please notes the claim language doesn’t state that a prediction function network node is different from target serving cell)
thereby enabling the prediction function network node to determine a new Quality of Service of the communication session of the user equipment when being served by the target serving cell. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 13. Lee discloses all the limitations of claim 13, and Lee further teaches: A method performed by the prediction function network node according to claim 5, (Lee, fig 1-2, paragraph 31-48) the method comprising: obtaining information, from the network node, related to a communication session of the user equipment, the information comprising: an identity reference of the user equipment; an identity reference of the communication session; predictive-Quality of Service support capability of the user equipment; and an identity reference of a target serving cell; (Lee, fig 1, paragraph 31-36, “While the service flow is admitted in the above-explained manner, if the mobile subscriber station 11 transmits a handover request message (for example, MOB_MSSHO_REQ) (step S107), the serving base station 12 transmits a handover pre-notification message (HO-pre-notification) to the target base stations 13 (step S108). The handover pre-notification message (HO-pre-notification) may include required information for maintaining the respective admitted service flows. Preferably, the required information for maintaining the respective admitted service flow includes a service flow identifier (SFID), a service class name, QoS parameters corresponding to each service flow, and specific values corresponding to the QoS parameters, respectively. For example, the QoS parameters may be maximum latency, minimum reserved traffic rate, minimum tolerable traffic rate, maximum sustained traffic rate, etc.”; also see fig 2, paragraph 37-48, “The serving base station 22 then transmits a handover request pre-notification message (HO-pre-notification) to notify target base stations 23 and 24 (BS #2 and BS #3, respectively) that there exists the mobile subscriber station 21 requesting the handover (steps S203 and S204)… In the present invention, parameters associated with a QoS corresponding to each admitted service flow and values corresponding to the parameters are transmitted using the handover request pre-notification message (HO-pre-notification) transmitted during handover from the serving base station 22 to the target base stations 23 and 44. In other words, the handover request pre-notification message (HO-pre-notification) includes the QoS parameters and the values corresponding to the parameters.”; table 2 clearly show HO-pre-notification contain MSS identifier and SFID; implicit that HO-pre-notification contains identity of target base station since it is sent to target base station; QoS parameters is predictive-Quality of Service support capability of the user equipment since base station can assume (predict) that MSS supports QoS when base station receives QoS parameters; please notes the claim language doesn’t state that a prediction function network node is different from target serving cell; also please notes )
and determining a new Quality of Service of the communication session of the user equipment when being served by the target serving cell, based on the obtained information. (Lee, fig 1, paragraph 31-36, “Each of the target base stations 13 having received the handover pre-notification message (HO-pre-notification) decides whether it is capable of admitting a new mobile subscriber station 11. The decision is then transmitted to the serving base station 12 via a handover pre-notification response message (HO-pre-notification-response) (step S109). The handover pre-notification response message (HO-pre-notification-response) may include information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 11 from the target base stations 13.”; also see fig 2, paragraph 37-48, “Each of the target base stations 23 and 24 having received the handover request pre-notification message (HO-pre-notification) transmits a handover pre-notification response message (HO-pre-notification-response) to the serving base station 22 (steps S205 and S206). Preferably, the handover pre-notification response message (HO-pre-notification-response) includes QoS-associated information. The QoS-associated information transmitted via the handover pre-notification response message (HO-pre-notification-response) preferably includes information regarding the presence of service estimation and information indicating estimated service levels of the admitted service flows which can be provided to the current mobile subscriber station 21 from each of the target base stations 23 and 24.”)

For claim 15. Lee discloses all the limitations of claim 12 and Lee further teaches: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 12. (Lee, paragraph 51-52)

For claim 16. Lee discloses all the limitations of claim 13 and Lee further teaches: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 13. (Lee, paragraph 51-52)

Claims 9-10, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim, US 2005/0250498.

For claim 9. Lim teaches: A user equipment, comprising: processing circuitry (Lim, fig 2, paragraph 9-37, implicit that MSS comprises circuitry) configured to: 
obtain information related to a target serving cell of the user equipment; and provide the obtained information related to the target serving cell, to a prediction function network node. (Lim, fig 2, paragraph 9-37, “After completing CINR scanning on the pilot channel signals received from the neighbor BSs and the serving BS 210, the MSS 200 determines if it should change its current serving BS to a new serving BS, which is different from the serving BS 210, in Step 219. When the MSS 200 determines to changes its current serving BS, it transmits a Mobile Subscriber Station Handover Request (MOB_MSSHO_REQ) message to the serving BS 210 in Step 221. Herein, a new BS other than the serving BS to which the MSS 200 currently belongs, i.e., a possible new serving BS to which the MSS 200 will be handed over, will be referred to as a "target BS." A format of the MOB_MSSHO_REQ message is shown in Table 4… As shown in Table 4, the MOB_MSSHO_REQ message includes a plurality of IEs, i.e., a Management Message Type indicating a type of a transmission message and the scanning results acquired by the MSS 200. In Table 4, an N_Recommended indicates the number of neighbor BSs that transmitted pilot channel signals of which CINRs are higher than or equal to a predetermined CINR, as a result of CINR scanning on the pilot channel signals from the neighbor BSs by the MSS 200. That is, the N_Recommended indicates the number of recommended neighbor BSs to which the MSS 200 can be handed over. The MOB_MSSHO_REQ message also includes a Neighbor BS-ID indicating IDs of neighbor BSs indicated by the N_Recommended, a BS CINR mean, which indicates an average CINR for pilot channel signals from the neighbor BSs, a Service level prediction indicating a service level predicted to be provided to the MSS 200 by the neighbor BSs, and an Estimated HO start indicating a time at which the MSS 200 will start handover.”)

For claim 10. Lim discloses all the limitations of claim 9, and Lim further teaches: the processing circuitry being configured to: transmit information concerning predictive-Quality of Service support capability of the user equipment to a network node, (Lim, fig 2, paragraph 9-37, “The MOB_MSSHO_REQ message also includes a Neighbor BS-ID indicating IDs of neighbor BSs indicated by the N_Recommended, a BS CINR mean, which indicates an average CINR for pilot channel signals from the neighbor BSs, a Service level prediction indicating a service level predicted to be provided to the MSS 200 by the neighbor BSs, and an Estimated HO start indicating a time at which the MSS 200 will start handover.”; Service level prediction is predictive-Quality of Service support capability of the user equipment since base station can assume (predict) that MSS supports QoS when base station receives Service level prediction)
wherein the network node comprises: processing circuitry (Lim, fig 2, paragraph 9-37, implicit that serving BS comprises circuitry) configured to: obtain information related to a communication session of a user equipment, comprising: an identity reference of the user equipment; and an identity reference of the communication session; (Lim, fig 2, paragraph 9-37, “The serving BS 210 transmits HO_PRE_NOTIFICATION messages to the target BSs included in the candidate target BS list, i.e., the first target BS 220 and the second target BS 230 in Steps 225 and 227. A format of the HO_PRE_NOTIFICATION message is shown in Table 5… As shown in Table 5, the HO_PRE_NOTIFICATION message includes a plurality of IEs, i.e., a Global Header which is commonly included in messages exchanged between BSs in a backbone network, an MSS ID of the MSS 200 that desires to be handed over to the first target BS 220 or the second target BS 230, an Estimated Time to HO indicating an estimated time at which the MSS 200 will start handover, a Required BW indicating information on a bandwidth for which the MSS 200 requests a target BS which will become a new serving BS, an SFID indicating an ID of a service flow that the MSS 200 is receiving, and a Required QoS indicating information on a service level for each SFID. The bandwidth (BW) and the service level (QoS) requested by the MSS 200 are equal to the predicted service level information recorded in the MOB_MSSHO_REQ message described in Table 4.”; serving base station had to obtain MSS ID (an identity reference of the user equipment) and SFID (an identity reference of the communication session) in order to transmit HO-pre-notification which contains MSS identifier and SFID)
determine a target serving cell of the user equipment; and provide the obtained information and an identity reference of the determined target serving cell to a prediction function network node, (Lim, fig 2, paragraph 9-37, “Upon receiving the MOB_MSSHO_REQ message transmitted by the MSS 200, the serving BS 210 detects a list of candidate target BSs to which the MSS 200 can be handed over, from N_Recommended information in the received MOB_MSSHO_REQ message in Step 223. Herein, the list of candidate target BSs to which the MSS 200 can be handed over will be referred to as a "candidate target BS list," and it will be assumed in FIG. 2 that the candidate target BS list has a first target BS 220 and a second target BS 230. The candidate target BS list can also include a plurality of target BSs, in addition to the two target BSs. The serving BS 210 transmits HO_PRE_NOTIFICATION messages to the target BSs included in the candidate target BS list, i.e., the first target BS 220 and the second target BS 230 in Steps 225 and 227. A format of the HO_PRE_NOTIFICATION message is shown in Table 5… As shown in Table 5, the HO_PRE_NOTIFICATION message includes a plurality of IEs, i.e., a Global Header which is commonly included in messages exchanged between BSs in a backbone network, an MSS ID of the MSS 200 that desires to be handed over to the first target BS 220 or the second target BS 230, an Estimated Time to HO indicating an estimated time at which the MSS 200 will start handover, a Required BW indicating information on a bandwidth for which the MSS 200 requests a target BS which will become a new serving BS, an SFID indicating an ID of a service flow that the MSS 200 is receiving, and a Required QoS indicating information on a service level for each SFID. The bandwidth (BW) and the service level (QoS) requested by the MSS 200 are equal to the predicted service level information recorded in the MOB_MSSHO_REQ message described in Table 4.”)
thereby enabling the prediction function network node to determine a new Quality of Service of the communication session of the user equipment when being served by the determined target serving cell. (Lim, fig 2, paragraph 9-37, “As shown in Table 5, the HO_PRE_NOTIFICATION message includes a plurality of IEs, i.e., a Global Header which is commonly included in messages exchanged between BSs in a backbone network, an MSS ID of the MSS 200 that desires to be handed over to the first target BS 220 or the second target BS 230, an Estimated Time to HO indicating an estimated time at which the MSS 200 will start handover, a Required BW indicating information on a bandwidth for which the MSS 200 requests a target BS which will become a new serving BS, an SFID indicating an ID of a service flow that the MSS 200 is receiving, and a Required QoS indicating information on a service level for each SFID. The bandwidth (BW) and the service level (QoS) requested by the MSS 200 are equal to the predicted service level information recorded in the MOB_MSSHO_REQ message described in Table 4… Upon receiving the HO_PRE_NOTIFICATION messages from the serving BS 210, the first target BS 220 and the second target BS 230 transmit HO_PRE_NOTIFICATION_RESPONSE messages to the serving BS 210 in response to the HO_PRE_NOTIFICATION messages in Steps 229 and 231. A format of the HO_PRE_NOTIFICATION_RESPONSE message is shown in Table 7… As shown in Table 7, the HO_PRE_NOTIFICATION_RESPONSE message includes a plurality of IEs, i.e., a Global Header which is commonly included in messages exchanged between BSs in a backbone network, an MSS unique ID of the MSS 200 that desires to be handed over to the target BSs, and bandwidth and service level information for indicating a bandwidth and a service level supportable by the target BSs to which the MSS 200 is handed over.”)

For claim 14. Lim discloses all the limitations of claim 9 and Lim further teaches: A method performed by the user equipment according to claim 9, (Lim, fig 2, paragraph 9-37) the method comprising: obtaining information related to a target serving cell of the user equipment; and providing the obtained information related to the target serving cell, to a prediction function network node. (Lim, fig 2, paragraph 9-37, “After completing CINR scanning on the pilot channel signals received from the neighbor BSs and the serving BS 210, the MSS 200 determines if it should change its current serving BS to a new serving BS, which is different from the serving BS 210, in Step 219. When the MSS 200 determines to changes its current serving BS, it transmits a Mobile Subscriber Station Handover Request (MOB_MSSHO_REQ) message to the serving BS 210 in Step 221. Herein, a new BS other than the serving BS to which the MSS 200 currently belongs, i.e., a possible new serving BS to which the MSS 200 will be handed over, will be referred to as a "target BS." A format of the MOB_MSSHO_REQ message is shown in Table 4… As shown in Table 4, the MOB_MSSHO_REQ message includes a plurality of IEs, i.e., a Management Message Type indicating a type of a transmission message and the scanning results acquired by the MSS 200. In Table 4, an N_Recommended indicates the number of neighbor BSs that transmitted pilot channel signals of which CINRs are higher than or equal to a predetermined CINR, as a result of CINR scanning on the pilot channel signals from the neighbor BSs by the MSS 200. That is, the N_Recommended indicates the number of recommended neighbor BSs to which the MSS 200 can be handed over. The MOB_MSSHO_REQ message also includes a Neighbor BS-ID indicating IDs of neighbor BSs indicated by the N_Recommended, a BS CINR mean, which indicates an average CINR for pilot channel signals from the neighbor BSs, a Service level prediction indicating a service level predicted to be provided to the MSS 200 by the neighbor BSs, and an Estimated HO start indicating a time at which the MSS 200 will start handover.”)

For claim 17. Lim discloses all the limitations of claim 12 and Lim further teaches: A computer program comprising processor-executable program code that is configured to, when executed by a processor, perform the method according to claim 14. (Lim, fig 2, paragraph 9-37, implicit that MSS comprise processor executing programs)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, US 2005/0250498 in view of Lee, US 2005/0239465.

For claim 11. Lim discloses all the limitations of claim 9, however Lim doesn’t teach: further configured to: transmit an indication of the capability of the user equipment to maintain at least two Quality of Service profiles.
Lee from the same or similar fields of endeavor teaches: further configured to: transmit an indication of the capability of the user equipment to maintain at least two Quality of Service profiles. (Lee, fig 1-2, paragraph 31-48, “Referring to FIG. 1, in one embodiment of the present invention, a mobile subscriber station (MSS) 11 transmits a service request message to a serving base station (BS #1) 12 to receive a specific application service (step S101). The service request message comprises information of a service flow to be activated and/or desired QoS parameters to receive the service.”; QoS parameters is QoS profiles; multiple QoS parameters indicates the capability of the user equipment to maintain at least two QoS parameters)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lee into Lim, since Lim suggests a technique for handover of service flows, and Lee suggests the beneficial way of having MSS communicates multiple QoS parameters of such service flows so that the serving base station and the target base station can estimate service levels for such service flows (Lee, fig 1-2, paragraph 31-48) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462